Citation Nr: 1004424	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-33 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction with coronary artery disease, status post stent 
placement (claimed as heart condition).

2.  Entitlement to an initial compensable rating for 
residuals of falciparum malaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to May 
1972, including service in Vietnam, additional active 
service from March 1973 to March 1977, and active duty for 
training from February 1994 to May 1994.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits sought on appeal.  

The Board is unable to address the issue of service 
connection for myocardial infarction with coronary artery 
disease, status post stent placement (claimed as heart 
condition) at this time.  On October 13, 2009, in accordance 
with authority provided in 38 U.S.C. § 1116, the Secretary 
of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 
38 U.S.C. 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As the Veteran's appeal for service 
connection for myocardial infarction with coronary artery 
disease, status post stent placement (claimed as heart 
condition) may be affected by these new presumptions, the 
Board must stay action on these matters in accordance with 
the Secretary's stay.  Once the planned final regulations 
are published, the adjudication of these claims will be 
resumed.  


FINDING OF FACT

Post-service medical records contain no complaints of or 
treatment for malaria, or residual liver or spleen damage, 
liver function tests in August 2006 were normal, and a 
malaria smear in August 2006 revealed no parasites.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of falciparum malaria have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.88b, Diagnostic Code 6304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2005, March 2006 and August 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Background & Evidence 

In March 1994 while on active duty for training the Veteran 
contracted and was treated for malaria, diagnosed as 
plasmodium falciparum malaria.  Hospital records show that 
the parasitic load was "very minimal," and there was no 
hepatosplenomegaly.  The Veteran was discharged on no 
medications.  

Malaria smear and liver function tests in August 1995 were 
negative; HCT and bilirubin were normal, and there was no 
jaundice.

In 2005 the Veteran applied for and was service-connected 
for malaria and assigned a noncompensable evaluation for 
this disability, which the Veteran has appealed.  

In August 2006 the Veteran was afforded a VA examination.  
During the examination the Veteran complained of an enlarged 
liver and heart problems.  He reported that he tired easily 
and was unable to drink alcohol without getting ill.  He 
reported that his body weight was unaffected.  He also 
complained of a "colic pain" in the lower gastrointestinal 
track.  He added that his condition did not cause 
incapacitation or abdominal distension; that he had never 
vomited blood or passed black tarry stools; that he did not 
require any abdominal tapping for his liver condition or 
receive any treatment for a liver disorder; and that he did 
not have a history of hepatitis.  The physician noted that 
the Veteran was well developed, well nourished, and in no 
acute distress.

Physical examination found no signs of jaundice, and liver 
function tests were within normal limits.  Malaria smear was 
also within normal limits.  Examination of the abdomen 
revealed a 2.5 centimeters umbilical hernia that was tender 
to palpation.  According to the physician, there was no 
pathology to support a diagnosis of falciparum malaria or 
liver ailment secondary to malaria.  He added that there was 
no spleen disorder.  

Laws & Regulations

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, 
a practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Malaria as active disease is given a rating of 100 percent.  
38 C.F.R. § 4.88b, Diagnostic Code 6304.  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  Relapses must be confirmed by 
the presence of malarial parasites in blood smears.  
Residuals such as liver or spleen damage are rated under the 
appropriate system.  Id.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Analysis

Post-service medical records contain no mention of treatment 
for malaria or any residual liver or spleen damage.  In this 
regard, the August 2006 VA examination specifically 
indicated that the Veteran did not have a liver disorder 
that was due to malaria and that the Veteran did not have a 
spleen disorder.  In addition a malaria smear in August 2006 
was negative for parasites, indicating that there was no 
active disease present, and liver function tests were 
normal.  Since the Veteran is not shown to currently have 
active malaria or residual liver or spleen disorder 
associated with his malaria, the criteria for a compensable 
rating for malaria have not been met at any time during the 
appeal period.  It follows that a staged rating is likewise 
not warranted.  Fenderson, 12 Vet. App. 119, 126 (1999).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for such a 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  

Here, the rating criteria reasonably describe the Veteran's 
disability and provide for a higher rating for additional 
symptoms, which have not been shown.  Therefore the 
disability picture is contemplated by the Rating Schedule.  
Consequently, referral for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not required.


ORDER

An initial compensable rating for residuals of falciparum 
malaria is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


